People v Terborg (2018 NY Slip Op 06434)





People v Terborg


2018 NY Slip Op 06434


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: WHALEN, P.J., SMITH, LINDLEY, DEJOSEPH, AND NEMOYER, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (221/18) KA 12-02145.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJEFFREY J. TERBORG, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument and other relief denied.